Exhibit 1.01 Data I/O Corporation’s Conflict Minerals Report in Accordance with Rule 13p-1 under the Securities Exchange Act of 1934 This is the Conflict Minerals Report of Data I/O Corporation (“Data I/O,” the “Company,” “we,” “us,” or “our”) and subsidiaries for calendar year 2015 in accordance with Rule 13p-1 (“Rule 13p-1”) under the Securities Exchange Act of 1934 (the “1934 Act”). Please refer to Rule 13p-1, Form SD and the 1934 Act Release No.34-67716 for definitions to the terms used in this Report, unless otherwise defined herein. Company and Manufacturing Overview Data I/O Corporation and its subsidiaries manufacture or contract to manufacture electronic equipment used primarily in our customer’s production process for semiconductor programming and handling. We had approximately $22 million in revenue in 2015, with 88 employees at the end of 2015. Our manufacturing takes place in Redmond, Washington USA; Shanghai, China; and Germany. Our manufacturing primarily consists of final assembly of purchased parts and subassemblies. We contract for the manufacture of certain subassemblies, boards and adapters. Assessment of Products We assessed our products to determine if they contained necessary conflict minerals. We determined our software products did not contain conflict minerals. Our equipment products (PSV7000, PSV5000, PSV3000, PS588, PS388, FLX500, ProLine RoadRunner, RoadRunner3, FlashPAK III, LumenX programmers, FlashCORE programmers, Sprint programmers, Unifam programmers and related options for media handling, vision, laser marking, and adapters) all include one or more necessary conflict minerals. Process We created an internal team sponsored by our Vice President & Chief Financial Officer and driven by our internal supply chain and administrative personnel from each of our USA, China and German offices. We reviewed our conflict mineral policy and the use of a due diligence framework. We developed a supplier contact and survey process and reviewed supply chain risk and mitigation. We developed a documentation management information system and records retention to comply with the conflict mineral reporting requirements. Steps described in more detail below. Conflict Minerals Policy Data I/O is committed to working with our global supply chain to achieve greater transparency in our supply chain.Our goal is to source responsibly to manufacture products that do not contain Conflict Minerals that support armed conflict in any of the Covered Countries. As a result, we have established a conflict minerals compliance program that is designed to follow the framework established by the OECD in all material respects.As part of that program, we expect that our suppliers conduct conflict minerals due diligence through their supply chains and report their results to us. Due Diligence Framework In conducting our due diligence, we implemented the OECD Due Diligence Guidance for Responsible Supply Chains of Minerals from Conflict-Affected and High-Risk Areas (OECD 2011) (“OECD Framework”), an internationally recognized due diligence frame work, including the related supplements on gold, tin, tantalum and tungsten. As an electronics manufacturer, Data I/O’s due diligence measures were based on the Electronic
